OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2010 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08291 ISI Strategy Fund, Inc. (Exact name of registrant as specified in charter) 40 West 57th Street, 18th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI, Inc.40 West 57th Street, 18th FloorNew York, New York 10019 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end:October 31, 2011 Date of reporting period: July 31, 2011 Item 1. Schedule of Investments. ISI Strategy Fund Schedule of Investments July 31, 2011 (Unaudited) Security Shares Market Value COMMON STOCKS - 91.17% Consumer Discretionary - 11.44% Auto Components - 0.01% Goodyear Tire & Rubber Co. (The)* $ Automobiles - 0.09% Ford Motor Co.* Distributors - 0.17% LKQ Corp.* Diversified Consumer Services - 0.12% Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 3.09% Chipotle Mexican Grill, Inc.* International Game Technology Las Vegas Sands Corp.* Marriott International, Inc. - Class A McDonald's Corp. Wynn Resorts Ltd. Household Durables - 0.62% Fortune Brands, Inc. Whirlpool Corp. Internet & Catalog Retail - 0.43% Blue Nile, Inc.* Expedia, Inc. HSN, Inc.* Overstock.com, Inc.* Media - 3.17% AMC Networks, Inc. - Class A* Cablevision Systems Corp. - New York Group - Class A CBS Corp. - Class B - Non-Voting Shares Comcast Corp. - Class A DIRECTV - Class A* Interpublic Group of Cos., Inc. (The) 95 Liberty Global, Inc. - Class A* Liberty Media Corp. - Starz - Series A* News Corp. - Class A Sirius XM Radio, Inc.* Time Warner Cable, Inc. Virgin Media, Inc. ISI Strategy Fund Schedule of Investments (continued) July 31, 2011 (Unaudited) Security Shares Market Value COMMON STOCKS - 91.17% (continued) Consumer Discretionary - 11.44% (continued) Media- 3.17% (continued) Walt Disney Co. (The) $ Multi-Line Retail - 0.80% Dollar General Corp.* Dollar Tree, Inc.* Macy's, Inc. Nordstrom, Inc. Sears Holdings Corp.* Target Corp. Specialty Retail - 2.46% Abercrombie & Fitch Co. - Class A Bed Bath & Beyond, Inc.* Buckle, Inc. (The) Chico's FAS, Inc. Express, Inc.* Finish Line, Inc. (The) - Class A Foot Locker, Inc. Gap, Inc. (The) Hibbett Sports, Inc.* Home Depot, Inc. (The) Limited Brands, Inc. Lowe's Cos., Inc. PetSmart, Inc. Systemax, Inc.* Tiffany & Co. Ulta Salon, Cosmetics & Fragrance, Inc.* Williams-Sonoma, Inc. Zumiez, Inc.* Textiles, Apparel & Luxury Goods - 0.48% NIKE, Inc. - Class B Under Armour, Inc. - Class A* Consumer Staples - 11.19% Beverages - 2.65% Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Constellation Brands, Inc.* Hansen Natural Corp.* ISI Strategy Fund Schedule of Investments (continued) July 31, 2011 (Unaudited) Security Shares Market Value COMMON STOCKS - 91.17% (continued) ConsumerStaples - 11.19% (continued) Beverages- 2.65% (continued) PepsiCo, Inc. $ Food & Staples Retailing - 1.98% CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. Sysco Corp. Wal-Mart Stores, Inc. Walgreen Co. Whole Foods Market, Inc. Food Products - 1.94% Dole Food Co., Inc.* General Mills, Inc. Green Mountain Coffee Roasters, Inc.* Hershey Co. (The) Hormel Foods Corp. McCormick & Co., Inc. - Non-Voting Shares Tyson Foods, Inc. - Class A Household Products - 1.08% Procter & Gamble Co. (The) Personal Products - 0.85% Avon Products, Inc. Herbalife Ltd. Tobacco - 2.69% Altria Group, Inc. Philip Morris International, Inc. Reynolds American, Inc. Energy - 11.52% Energy Equipment & Services - 1.95% Complete Production Services, Inc.* Halliburton Co. McDermott International, Inc.* Patterson-UTI Energy, Inc. RPC, Inc. SEACOR Holdings, Inc. Unit Corp.* Oil, Gas & Consumable Fuels - 9.57% Alpha Natural Resources, Inc.* ISI Strategy Fund Schedule of Investments (continued) July 31, 2011 (Unaudited) Security Shares Market Value COMMON STOCKS - 91.17% (continued) Energy- 11.52% (continued) Oil, Gas & Consumable Fuels - 9.57% (continued) Arch Coal, Inc. $ Berry Petroleum Co. - Class A Chesapeake Energy Corp. Chevron Corp. ConocoPhillips Continental Resources, Inc.* Crosstex Energy, Inc. Energy XXI (Bermuda) Ltd.* Exxon Mobil Corp. HollyFrontier Corp. Marathon Oil Corp. Marathon Petroleum Corp.* McMoRan Exploration Co.* Murphy Oil Corp. Quicksilver Resources, Inc.* Ship Finance International Ltd. Southern Union Co. Southwestern Energy Co.* Tesoro Corp.* W&T Offshore, Inc. Whiting Petroleum Corp.* World Fuel Services Corp. Financials - 12.36% Capital Markets - 2.48% American Capital Ltd.* Artio Global Investors, Inc. BlackRock, Inc. - Class A Charles Schwab Corp. (The) Invesco Ltd. Morgan Stanley SEI Investments Co. TD AMERITRADE Holding Corp.* Commercial Banks - 2.17% Centerstate Banks, Inc. Cullen/Frost Bankers, Inc. First Horizon National Corp. FirstMerit Corp. MB Financial, Inc. Susquehanna Bancshares, Inc. SVB Financial Group* Webster Financial Corp. ISI Strategy Fund Schedule of Investments (continued) July 31, 2011 (Unaudited) Security Shares Market Value COMMON STOCKS - 91.17% (continued) Financials- 12.36% (continued) Commercial Bank- 2.17% (continued) Wells Fargo & Co. $ Consumer Finance - 0.46% Advance America Cash Advance Centers, Inc. Discover Financial Services Dollar Financial Corp.* Diversified Financial Services - 2.40% Bank of America Corp. Citigroup, Inc. CME Group, Inc. JPMorgan Chase & Co. Leucadia National Corp. Insurance - 2.53% Allstate Corp. (The) American Equity Investment Life Holding Co. Brown & Brown, Inc. Cincinnati Financial Corp. CNA Financial Corp.* CNO Financial Group, Inc.* Loews Corp. MetLife, Inc. Protective Life Corp. Prudential Financial, Inc. StanCorp Financial Group, Inc. Real Estate Investment Trusts - 1.62% American Capital Agency Corp. Hatteras Financial Corp. Thrifts & Mortgage Finance - 0.70% First Niagara Financial Group, Inc. New York Community Bancorp, Inc. TFS Financial Corp.* Health Care - 12.75% Biotechnology - 1.50% Acorda Therapeutics, Inc.* Amylin Pharmaceuticals, Inc.* Biogen Idec, Inc.* Cepheid, Inc.* Dendreon Corp.* ISI Strategy Fund Schedule of Investments (continued) July 31, 2011 (Unaudited) Security Shares Market Value COMMON STOCKS - 91.17% (continued) Health Care- 12.75% (continued) Biotechnology- 1.50% (continued) Emergent Biosolutions, Inc.* $ Human Genome Sciences, Inc.* Incyte Corp.* Momenta Pharmaceuticals, Inc.* Myriad Genetics, Inc.* Neurocrine Biosciences, Inc.* Vertex Pharmaceuticals, Inc.* Health Care Equipment & Supplies - 1.32% Baxter International, Inc. IDEXX Laboratories, Inc.* Meridian Bioscience, Inc. Sirona Dental Systems, Inc.* STERIS Corp. Health Care Providers & Services - 4.71% AmerisourceBergen Corp. Brookdale Senior Living, Inc.* Catalyst Health Solutions, Inc.* Community Health Systems, Inc.* Express Scripts, Inc.* Health Management Associates, Inc. - Class A* Health Net, Inc.* LifePoint Hospitals, Inc.* Magellan Health Services, Inc.* McKesson Corp. Medco Health Solutions, Inc.* MEDNAX, Inc.* Omnicare, Inc. Owens & Minor, Inc. Select Medical Holdings Corp.* Team Health Holdings, Inc.* Health Care Technology - 0.40% Allscripts Healthcare Solutions, Inc.* Omnicell, Inc.* Life Sciences Tools & Services - 0.81% Bruker Corp.* Pharmaceutical Product Development, Inc. Pharmaceuticals - 4.01% Abbott Laboratories ISI Strategy Fund Schedule of Investments (continued) July 31, 2011 (Unaudited) Security Shares Market Value COMMON STOCKS - 91.17% (continued) Health Care- 12.75% (continued) Pharmaceuticals- 4.01% (continued) Allergan, Inc. $ Bristol-Myers Squibb Co. Forest Laboratories, Inc.* Johnson & Johnson Medicis Pharmaceutical Corp. - Class A Merck & Co., Inc. Pfizer, Inc. Salix Pharmaceuticals Ltd.* ViroPharma, Inc.* Industrials - 8.83% Aerospace & Defense - 2.03% AAR Corp.* Alliant Techsystems, Inc. Boeing Co. (The) Goodrich Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc.* Northrop Grumman Corp. United Technologies Corp. Air Freight & Logistics - 0.39% FedEx Corp. United Parcel Service, Inc. - Class B Airlines - 0.13% United Continental Holdings, Inc.* Building Products - 0.07% Griffon Corp.* Commercial Services & Supplies - 0.25% ABM Industries, Inc. Geo Group, Inc. (The)* United Stationers, Inc.* US Ecology, Inc. Construction & Engineering - 0.22% Aecom Technology Corp.* Tutor Perini Corp. Electrical Equipment - 0.17% General Cable Corp.* Industrial Conglomerates - 1.01% 3M Co. ISI Strategy Fund Schedule of Investments (continued) July 31, 2011 (Unaudited) Security Shares Market Value COMMON STOCKS - 91.17% (continued) Industrials- 8.83% (continued) Industrial Conglomerates- 1.01% (continued) General Electric Co. $ Machinery - 2.40% Actuant Corp. - Class A Blount International, Inc.* Briggs & Stratton Corp. Caterpillar, Inc. Graco, Inc. Illinois Tool Works, Inc. Joy Global, Inc. Manitowoc Co., Inc. (The) Meritor, Inc.* Mueller Industries, Inc. Timken Co. (The) Professional Services - 0.79% Acacia Research - Acacia Technologies* Mistras Group, Inc.* Verisk Analytics, Inc. - Class A* Road & Rail - 0.56% Union Pacific Corp. Trading Companies & Distributors - 0.81% Aircastle Ltd. Fastenal Co. Titan Machinery, Inc.* United Rentals, Inc.* WESCO International, Inc.* Information Technology - 14.22% Communications Equipment - 0.23% Brocade Communications Systems, Inc.* Motorola Solutions, Inc.* Computers & Peripherals - 4.24% Apple, Inc.* Hewlett-Packard Co. Lexmark International, Inc.* NCR Corp.* QLogic Corp.* ISI Strategy Fund Schedule of Investments (continued) July 31, 2011 (Unaudited) Security Shares Market Value COMMON STOCKS - 91.17% (continued) Information Technology- 14.22% (continued) Computers & Peripherals- 4.24% (continued) STEC, Inc.* $ Electronic Equipment, Instruments & Components - 1.80% Agilent Technologies, Inc.* Anixter International, Inc. AVX Corp. Brightpoint, Inc.* Insight Enterprises, Inc.* Itron, Inc.* ScanSource, Inc.* SYNNEX Corp.* Tech Data Corp.* TTM Technologies, Inc.* Vishay Intertechnology, Inc.* Internet Software & Services - 0.52% Earthlink, Inc. Google, Inc. - Class A* ValueClick, Inc.* WebMD Health Corp.* Yahoo!, Inc.* IT Services - 3.34% CACI International, Inc. - Class A* Cardtronics, Inc.* DST Systems, Inc. Fidelity National Information Services, Inc. Heartland Payment Systems, Inc. International Business Machines Corp. Lender Processing Services, Inc. ManTech International Corp. - Class A* Teradata Corp.* Semiconductors & Semiconductor Equipment - 1.26% Integrated Device Technology, Inc.* Intel Corp. OmniVision Technologies, Inc.* Texas Instruments, Inc. Software - 2.83% ANSYS, Inc.* Blackbaud, Inc. Cadence Design Systems, Inc.* ISI Strategy Fund Schedule of Investments (continued) July 31, 2011 (Unaudited) Security Shares Market Value COMMON STOCKS - 91.17% (continued) Information Technology- 14.22% (continued) Software- 2.83% (continued) Microsoft Corp. $ Oracle Corp. Pegasystems, Inc. Quest Software, Inc.* Taleo Corp. - Class A* Materials - 3.77% Chemicals - 2.44% A. Schulman, Inc. Cytec Industries, Inc. Dow Chemical Co. (The) Olin Corp. PolyOne Corp.* Rockwood Holdings, Inc.* RPM International, Inc. W.R. Grace & Co.* Containers & Packaging - 0.28% Boise, Inc. Graham Packaging Co., Inc.* Graphic Packaging Holding Co.* Metals & Mining - 1.05% Freeport-McMoRan Copper & Gold, Inc. Hecla Mining Co.* Metals USA Holdings Corp.* Royal Gold, Inc. Southern Copper Corp. Titanium Metals Corp.* United States Steel Corp. 95 Walter Energy, Inc. Worthington Industries, Inc. Telecommunication Services - 1.16% Diversified Telecommunication Services - 0.88% CenturyLink, Inc. Cogent Communications Group, Inc.* Global Crossing Ltd.* Level 3 Communications, Inc.* PAETEC Holding Corp.* Wireless Telecommunication Services - 0.28% American Tower Corp. - Class A* ISI Strategy Fund Schedule of Investments (continued) July 31, 2011 (Unaudited) Security Shares Market Value COMMON STOCKS - 91.17% (continued) Telecommunications Services- 1.16% (continued) Wireless Telecommunications Services- 0.28% (continued) MetroPCS Communications, Inc.* $ Utilities - 3.93% Electric Utilities - 1.29% Exelon Corp. Northeast Utilities NV Energy, Inc. PPL Corp. Gas Utilities - 0.35% National Fuel Gas Co. Independent Power Producers & Energy Traders - 1.22% Calpine Corp.* Multi-Utilities - 0.61% Alliant Energy Corp. Ameren Corp. Water Utilities - 0.46% American Water Works Co., Inc. Total Common Stocks (Cost $46,047,527) $ Security Interest Rate Maturity Date Principal Amount Market Value US TREASURY OBLIGATIONS - 8.22% US Treasury Notes % 01/31/16 $ $ US Treasury Notes % 08/15/20 US Treasury Bonds % 08/15/19 US Treasury Bonds % 08/15/20 Total US Treasury Obligations (Cost $4,990,935) $ Security Principal Amount Market Value REPURCHASE AGREEMENTS - 0.59% JPMorgan Chase, N.A. Dated 07/29/11, 0.05%, principal and interest in the amount of $371,002 to be repurchased 08/01/11, collateralized by US Treasury Inflation-Protected Note, par value of $290,000 due 07/15/12 with a value of $379,510 (Cost $371,000) $ $ Total Investments - 99.98% (Cost $51,409,462)** $ Other Assets in Excess of Liabilities - 0.02% Net Assets - 100.00% $ ISI Strategy Fund Schedule of Investments (continued) July 31, 2011 (Unaudited) * Non-income producing security. ** Cost for Federal income tax purposes is $51,409,462 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost is due to certain timing differences in the recognition of capital gains and losses under income tax regulations and accounting principles generally accepted in the United States. These timing differences are temporary in nature and are due to the tax deferral of losses on wash sales. ISI Strategy Fund Notes to Schedule of Investments July 31, 2011 (Unaudited) 1. Securities Valuation ISI Strategy Fund’s (the “Fund”) exchange traded securities and over-the-counter securities listed on the NASDAQ National Market System for which market quotations are readily available are valued each business day using the last reported sales price or the NASDAQ Official Closing Price (“NOCP”) provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time). In the absence of a sale price or NOCP, such securities are valued at the mean of the last bid and the last asked prices. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the last bid and the last asked prices. Debt securities may be valued at prices supplied by the Fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate, and maturity. Money market instruments that mature in 60 days or less may be valued at amortized cost unless the Fund’s investment advisor believes another valuation is more appropriate. When valuing securities for which market quotations are not readily available or for which the market quotations that are readily available are considered unreliable, the Fund determines a fair value in good faith under procedures established by and under the general supervision of the Fund’s Board of Directors (the “Board”). The Fund may use these procedures to establish the fair value of securities when, for example, a significant event occurs between the time the market closes and the calculation of the net asset value per share, and the event is likely to affect the Fund’s net asset value per share. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid (i.e., securities that cannot be disposed of within seven days at approximately the price at which the security is currently priced by the Fund). Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a frame work for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRSs”).” ASU 2011-04 includes common requirements for measurement of and disclosure about fair value between U.S. GAAP and IFRS. ASU 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. In addition, ASU 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the interrelationships between those unobservable inputs. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. Management is currently evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. ISI Strategy Fund Notes to Schedule of Investments (continued) July 31, 2011 (Unaudited) The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2011: Level 1 Level 2 Level 3 Total Common Stocks $ $
